Citation Nr: 1507585	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-48 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for heart disease including ischemic and hypertensive heart disease with hypertension, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from August 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a Travel Board hearing in March 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

This matter was last before the Board in August 2014 when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran served near the Korean Demilitarized Zone (DMZ) and he may be presumed to have been exposed to herbicide by virtue of his service and duties.

2.  The competent and probative evidence does not indicate that the Veteran has ever had ischemic heart disease.  

3  The competent and probative evidence does not indicate that hypertension or was incurred in service or is otherwise related thereto, to include any exposure to herbicides.  

4.  Hypertension did not manifest to a compensable degree within the first post-service year.

5.  The competent and probative evidence does not indicate that hypertensive heart disease was incurred in service or is otherwise related thereto, to include any exposure to herbicides.  


CONCLUSION OF LAW

The criteria for service connection for heart disease, including ischemic and hypertensive heart disease with hypertension, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2010.  

VA has obtained the Veteran's service records, VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports and opinions ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the March 2013 hearing, the VLJ outlined the matter on appeal.  The VLJ obtained the Veteran's history concerning the claimed disability, asked where he was treated for his disabilities, and informed the Veteran what was the basis for why his claim had thus far been denied, and what was necessary for a grant of service connection.  Evidence necessary to substantiate the claim was discussed.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The law provides that "a Veteran who, during active military, naval, or air service, served in between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notably, Note (3) of section 3.309 specifically states that ischemic heart disease as contemplated by the presumption does not include hypertension.  However, some chronic diseases, including hypertension, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during the applicable period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id

The Veteran claims that he has a cardiovascular disability related to exposure to herbicides at the Korean demilitarized zone (DMZ).  The Veteran has competently indicated that he served near the Korean DMZ, and a review of his personnel records documents that he served as an Ambulance Orderly and Ambulance Driver with Company C, 7th Medical Battalion, 7th Infantry Division from January 1968 to March 1969 in Korea.  Thus, although this is not one of the units identified by DoD for the presumption of exposure to herbicides at the Korean DMZ, the Veteran's Military Occupational Specialties (MOSs) of Ambulance Orderly and Ambulance Driver, along with his testimony of having visited the DMZ to pick up and transport wounded soldiers, indicates that he was exposed to herbicides at the DMZ.  Id.

In terms of heart disease or disability, the Veteran's service treatment records do not reflect any complaints, history or diagnosis thereof.  Likewise, hypertension was not noted therein either.  Examination of the heart and vascular system was clinically normal at entrance and separation.  Blood pressure was 132/76 at entrance and 128/86 at separation.  See August 1967 and February 1969 Reports of Medical Examination.  There is no pressure reading in service that suggests the presence of hypertension as defined by VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) ("[T]he term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)

VA medical records document an assessment of essential hypertension in August 2009, as well as treatment for the disability thereafter.  The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007).

In a March 2011 statement, the Veteran related that he had a fluttering feeling with racing heartbeats, and asserted that "this is ischemic heart disease."  He requested a VA examination.  

In March 2013, the Veteran testified before the Board.  He mostly testified about his experiences near the Korean DMZ, and the testimony offered was given in the context of the Veteran's lay diagnosis of ischemic heart disease.  VA medical records dated around this time document complaints of palpitations, with a history of several years.  See March 26, 2013, VA CO-PC Note.  

In August 2013, following the Board's first remand of this matter in June 2013, the Veteran was afforded a VA examination.  The examination report documents that the examiner reviewed the claims file, and examined the Veteran.  In terms of history, the Veteran related that he started having a heart flutter around the same time he was diagnosed as having hypertension.  Taking into consideration the Veteran's complaints regarding fluttering and racing heart sensations, the examiner assessed supraventricular arrhythmia.  In terms of etiology, the examiner offered none, but remarked "arrhythmia unknown," and explained that the type of arrhythmia was unknown, but consistent with atrial in origin.  The examiner noted no history of myocardial infarction or congestive heart failure.  There was no history of infectious heart condition, pericardial adhesions, and the Veteran had no history of surgery or hospitalization in this regard.  There was no hypertrophy.  EKG showed 1st degree AV block and RBBB (right bundle branch block).  The examiner particularly remarked that the Veteran's symptoms of intermittent fluttering were not indicative of ICD (ischemic cardiac disease).  In terms of offering an opinion she found it less likely than not that the claimed condition was incurred in or caused by any in-service event, injury or illness, explaining that there was no military record of coronary artery disease, or ischemic heart disease in or following service.  

A September 2013 VA note reflects that the Veteran was administered an exercise stress test (EST).  The note documents that the study was terminated prematurely due to hypertensive response, with systolic blood pressure reaching 240 mm Hg.  The study was inconclusive and the Veteran's hypertension was not at goal.

In January 2014, the Board remanded the claim to obtain clarification of the August 2013 examination report, to the extent that it failed to adequately address any disorder other than heart disease.  The Veteran was afforded a VA examination in February 2014 that resulted in assessments of heart block, hypertensive heart disease and "PVCs and PACs non[-] critical."  The examiner found no objective findings to support a diagnosis of ischemic heart disease (IHD), noting that the Veteran had very mild echocardiographic findings consistent with hypertensive heart disease that was asymptomatic at the time of the examination.

In terms of hypertensive heart disease, the examiner found it less likely than not that the condition was incurred in service or caused by in-service exposure to herbicides.  She linked the condition to hypertension, noting that to date no presumptive association/nexus of hypertension with herbicide exposure had been established by the medical community and/or VA.

In regard to the Veteran's palpitations, non-clinically critical PVCs and PACs, 1st degree AV block and RBBB (right bundle branch block), the examiner noted multiple etiological factors.  She noted that workup had not revealed other cardiac or general medical conditions requiring intervention, but noted that multiple factors were considered as potential etiologies, either alone or in concert, including hypertension, caffeine use, anxiety, amlodipine side effect and/or aging.  She did not find the palpitations to be of clinically significant concern at the time, and noted no association between the condition and exposure to herbicides, stating that the medical community and/or VA had not established any presumptive association therewith.  

In August 2014, the Board again remanded the matter to obtain clarification of the matter on appeal, as well as ensure that the record was complete.  At that time, the Board also acknowledged that the scope of the claim included hypertension, as the Veteran's heart disease had been indicated as related to that disease.  The Board sought clarification on the matter to this extent, particularly in light of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (NAS Update), which concluded that there was limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In September 2014 an addendum opinion was prepared, notably by the same examiner that conducted the February 2014 examination.  The examiner documented review of the claims file, which is wholly electronic in this case, as well as the NAS Update referenced above.  The examiner noted the Veteran's history of hypertension, and numerous historical blood pressure readings, including those in service.  However, none of the clinical readings were dated remotely close to the first post-service year, and begin in April 2000.  The examiner noted the assessment of essential hypertension in August 2009.  

With respect to the NAS Update, the examiner summarized its findings concerning associations between health outcomes and exposure to herbicides, noting that the Committee's conclusions noted hypertension to have only limited or suggestive evidence of an association.  She explained that this meant that epidemiologic evidence suggested an association, but that a "firm conclusion[was] limited because chance, bias and confounding could not be ruled out with confidence."  She selected various significant findings from the update, supporting her conclusion, and noted that no further findings had been published since the NAS Update in 2010.  

The examiner did however, cite the Veterans and Agent Orange Update 2012, which noted that a survey of Taiwan residents showed a highly statistically significant association with diastolic blood pressure elevation, but not systolic.  
She explained that the Veteran had systolic hypertension.  

She explained that the results of an ongoing Army Chemical Corps Vietnam-Era Veterans Health Study had not been published, and that hypertension had not yet been added to the list of Agent Orange Diseases as published by the Institute of Medicine (IOM) National Academy of Sciences.  She explained that VA contracted with the IOM to review evidence of health effects of herbicides, and that the 2012 update did not include hypertension.  She commented further that VA had not added hypertension to the presumptive list following the IOM report and the results of a task force.  She ultimately concluded that "based on careful re-review of the Veteran's longitudinal medical evidence and review of relevant peer reviewed medical literature, including the Veterans and Agent Orange Updates 2010 and 2012, it is less likely than not that the Veteran's HTN was caused by the claimed in-service exposure to Agent Orange/associated herbicides and defoliants during his active duty."

She explained that current studies do not present objective findings to support a 50 percent or greater probability of an association when other risk factors for HTN including age, BMI, sex, race, smoking status, and exercise are considered.   She reiterated that the Veteran's hypertension was diagnosed in 2009, 40 years after his separation from the military, and that entrance and separation examinations and self
recorded medical histories were silent for hypertension and/or hypertension
related heart disease.  She cited the further that the blood pressure readings for 8 years prior to his diagnosis of hypertension did not meet the diagnostic criteria for hypertension.  

She found, it is less likely than not that hypertension was incurred in
service.  As the Veteran's HTN was less likely than not incurred in or caused by claimed in-service exposure, detailed above, the examiner found it "a moot point if his hypertensive heart disease was incurred in or caused by in-service exposure to herbicides as the hypertensive heart disease is secondary to hypertension."

Initially, the Board notes that there is no assessment of acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable or Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  Moreover, although ischemic heart disease on a presumptive basis is not limited to the diagnoses outlined in 38 C.F.R. § 3.309(e), the evidence does not otherwise demonstrate that the Veteran has ischemic heart disease.  VA examination in August 2013 resulted in an assessment of a supraventricular arrhythmia, specifically found not to be indicative of IHD.  VA examination has resulted in an impression of no objective evidence to support any diagnosis if IHD, but rather hypertensive heart disease.  Ischemic heart disease is defined as "any group of acute or chronic cardiac disabilities resulting from insufficient supply of oxygenated blood to the heart; it may be due to increased oxygen demand, to diminished blood oxygen transport, or most commonly to reduction in coronary blood flow because of arterial narrowing or obstruction such as that caused by atherosclerosis"   See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 536 (30th ed. 2003).  Despite the Veteran's assertions, lay evidence is not competent to assess ischemic heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Service connection, presumptive or otherwise, is not warranted for ischemic heart disease, in the absence of a competent diagnosis thereof.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Otherwise, the evidence competently shows that the Veteran has been assessed as having hypertensive heart disease.  In other words, his heart disability is related to his hypertension.  Service connection is warranted for hypertension on a presumptive basis, not as presumptive to herbicide exposure, but rather as a chronic disease if manifest to a compensable degree within the first post-service year.  In the present case, hypertension was not manifest to any degree in service, and there is no evidence of hypertension or blood pressure readings within the first post service year.  Records do not reflect blood pressure readings until 2000, and essential hypertension was first assessed in 2009.  Hypertension on a presumptive basis is not warranted.  38 C.F.R. § 3.309(a).

Similarly, the Board does not conclude that the Veteran's hypertension is due to presumed exposure to herbicides along the Korean DMZ.  As outlined above, the NAS Update in 2010 indicated a possible association between herbicide exposure and hypertension.  As such, the Board sought a medical expert opinion on the subject.  The September 2014 VA examiner competently explained that the 2010 update showed only limited or suggestive evidence, and that the study was not firmly conclusive.  Saliently, she noted that one study showed an association between herbicide exposure and diastolic hypertension, which is not the Veteran's condition - he has been assessed as having essential systolic hypertension.  The examiner also identified other risk factors for the hypertension,  including BMI, sex, race, smoking status, and exercise.  Thus, the Board finds this opinion highly probative and concludes that the evidence weights against concluding that hypertension is attributable to the presumed herbicide exposure.  Combee, supra.  

Lastly, the Board finds that the Veteran's heart disease is not attributable to service, but rather non-service-connected hypertension.  There is no indication that the Veteran incurred heart disease in service, and the clinical evidence does not show any cardiac or cardiovascular complaints until around 2009, when the Veteran also describes an onset of palpations.  The Veteran has hypertensive heart disease, as well as a history of a supraventricular arrhythmia, i.e. palpations, with an onset approximately 40 years following discharge.  The February 2014 VA examiner concluded that hypertensive heart disease was less likely than not related to any herbicide exposure, and her September 2014 addendum opinion indicates that any heart disease is attributable to non-service-connected hypertension.  Thus, as evidence preponderates against the claim, it must be denied.  Id.

In closing, the Board acknowledges that the 2010 NAS Update suggested an association between herbicide exposure and hypertension.  Although this is enough to trigger VA's duty to obtain a medical examination and opinion, standing alone it is insufficient to grant the claim.  McLendon, supra.  Otherwise, the VA medical opinion indicates that it is less likely than not that hypertension is related to herbicide exposure.  The VA examiner's opinion considers and addresses the update, which is the latest report on the matter, and subjectively relates to the facts of the Veteran's case.  It is the most competent and probative evidence in this case.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


ORDER

Entitlement to service connection for heart disease including ischemic and hypertensive heart disease with hypertension, to include as due to exposure to herbicides, is denied



____________________________________________
BETHANY L BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


